Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant þ Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement þ Definitive Additional Materials o Soliciting Material Pursuant to § 240.14a -12 MENTOR GRAPHICS CORPORATION (Name of Registrant as Specified In Its Charter) N/A (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): þ No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials: o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. Amount previously paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: On April 7, 2011, Mentor Graphics Corporation made the following communication to shareholders: As you know, the Mentor Graphics 2011 Annual Meeting will be held on May 12, 2011 at 9:00 a.m. at our Wilsonville headquarters. As valued shareholders, you are instrumental in helping Mentor Graphics execute on our proven strategy for creating value in 2011 and beyond. In connection with the Annual Meeting, you will be receiving proxy solicitation materials regarding the election of directors and other matters to be voted on at the meeting. The Mentor Graphics Board of Directors recommends a vote for the election of each of the Boards nominees at the Annual Meeting. We ask for your support by voting the companys WHITE proxy card today, by telephone or by Internet. You may also receive proxy solicitation materials from Carl Icahn and certain of his affiliated entities who have engaged in a proxy contest in an attempt to change the membership of our Board of Directors. Please discard any Gold proxy card, as they are attempting to replace your current directors who have supported Mentor Graphics successful strategy and outstanding results. By signing and returning the companys WHITE proxy card you will be rejecting the Icahn Entities nominees and voting in favor of Mentor Graphics current Board of Directors. If you have any questions on how to vote, please contact the firm assisting us in the solicitation of proxies, MacKenzie Partners, Inc., by calling 1-800-322-2885. We are grateful for your continued dedication at this time. Wally and Greg Important Information On March 31, 2011, the company filed a definitive proxy statement with the Securities and Exchange Commission (the SEC) in connection with the companys upcoming 2011 annual meeting of shareholders.
